DETAILED ACTION

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21, 22 & 30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishijima (US 9,515,561).

With regard to claims 21, 22 & 30, Nishijima, in Figure 1, discloses a voltage harvesting circuit for use in power distribution systems, the voltage harvesting circuit comprising a transformer (T) having a primary side (Np) with a first input terminal electrically connected to a loaded or unloaded line voltage source and a second input terminal (11), and a secondary side (Ns) of the transformer having a first output terminal capable of being electrically connected to a floating ground (SGND, paragraph 0018) referenced to the loaded or unloaded source line voltage and a second output terminal (coupled to anode of D2) capable of producing an AC voltage above the voltage of the loaded or unloaded line voltage source; and at least one impedance (R4) component having a first terminal electrically connected to the second input terminal of the transformer and a second terminal (12) connected to actual ground (PGND) (re claim 21), wherein the at least one second impedance component is a resistor (R4) (re claim 22), further comprising a converter (D2 & C3) electrically coupled between the first and second output terminals of the secondary side of the transformer that converts the AC output voltage across the first and second output terminals of the secondary side of the transformer to a DC voltage (column 6, lines 37-41) (re claim 30).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 14, 15 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Ikezawa (2015/0208546).

With regard to claim 14, Nishijima teaches a voltage harvesting device for use in power distribution systems, the voltage harvesting device comprising: a housing; and a transformation circuit within the housing, the transformation circuit including: a transformer (T) having a primary side (Np) with a first input terminal electrically connected to a loaded or unloaded line voltage source (11) and a second input terminal, and a secondary side of the transformer having a first output terminal (15) capable of being electrically connected to a floating ground (SGND, 
Nishijima does not teach that the device comprises a housing.  
Ikezawa, in Figures 1 & 2, teaches a power circuit comprising a transformer and a converter, wherein the device comprises a housing (paragraphs 0031 & 0032). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima with Ikezawa, by providing the device of Nishijima in a housing, for the purpose of protecting the device from the elements.   

With regard to Claim 15, Nishijima in view of Ikezawa discloses the claimed invention except that the AC voltage produced by the second output terminal of the transformer is in the range of about 25 VAC to 250 VAC relative to the loaded or unloaded line voltage source.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to determine a working voltage for the circuit based on the power requirements of the load, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

With regard to claim 20, Nishijima in view of Ikezawa discloses the device of claim 14, and further discloses a converter (D2 & C3) electrically coupled between the first and second output terminals of the secondary side of the transformer that converts the AC output voltage across the first and second output terminals of the secondary side of the transformer to a DC voltage (column 6, lines 37-41). 
	
Claims 16 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Ikezawa as applied to claim 14 above, and further in view of Lu (US 5,317,469).

With regard to claim 16, Nishijima in view of Ikezawa teaches the voltage harvesting device according to claim 14. 
Nishijima in view of Ikezawa does not teach a first overvoltage disconnect device electrically coupled between the first input terminal of the transformer and the second terminal of the resistor.  
Lu, in Figure 2, teaches a transformer device comprising a first overvoltage disconnect device (16’) electrically coupled between the first input terminal of the transformer and a second input terminal.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima in view of Ikezawa with Lu, by coupling the input terminals to an overvoltage disconnect device, for the purpose of protecting the power supply for an overvoltage condition.   

With regard to claim 18, Nishijima in view of Ikezawa teaches the voltage harvesting device according to claim 14. 
Nishijima in view of Ikezawa does not teach a second overvoltage disconnect device electrically coupled between the first and second output terminals of the secondary side of the transformer. 
Lu, in Figure 2, teaches a transformer device comprising a first overvoltage disconnect device (16’) electrically coupled between the first and second output terminals of the secondary side of the transformer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima in view of Ikezawa with Lu, by coupling the input .   

Claims 17 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Ikezawa and Lu as applied to claims 16 & 18 above, and further in view of Roy (US 2012/0176716).

With regard to claim 17, Nishijima in view of Ikezawa and Lu teaches voltage harvesting device according to claim 16.  
Nishijima in view of Ikezawa and Lu does not teach that the first overvoltage device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses.  
Roy, in Figure 3B, teaches an overvoltage protection circuit wherein the device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses (D7 & D8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima in view of Ikezawa and Lu with Roy, by forming the protection circuit as a daisy chained bidirectional TVS, for the purpose of providing overvoltage protection which is surface mountable and contained within a single package.   

With regard to claim 19, Nishijima in view of Ikezawa and Lu teaches voltage harvesting device according to claim 18.  
Nishijima in view of Ikezawa and Lu does not teach that the first overvoltage device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses.  
Roy, in Figure 3B, teaches an overvoltage protection circuit wherein the device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses (D7 & D8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima in view of Ikezawa and Lu with Roy, by forming the .   

Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Luo (US 2007/0241727).

With regard to claims 23-25, Nishijima teaches the circuit of claim 21.  
Nishijima does not teach that the at least one second impedance component comprises a parallel resistor network (re claim 23), wherein the at least one second impedance component comprises two or more parallel resistors and a series resistor (re claim 24), wherein the at least one second impedance component comprises two or more resistors in series (re claim 25).  
Luo, in Figure 3, teaches that a single resistor can be replaced with a resistor network which comprises a parallel resistor network (320 & 322) (re claim 23), wherein the at least one second impedance component comprises two or more parallel resistors (320 & 322) and a series resistor (314) (re claim 24), wherein the at least one second impedance component comprises two or more resistors in series (314 & 320 or 322) (re claim 25).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima with Luo, by forming the resistor as the resistor network of Luo, for the purpose of providing a temperature compensated resistor which is not affected by the change in temperature of the device.   

Claims 26 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima as applied to claim 21 above, and further in view of Lu.

With regard to claim 26, Nishijima teaches the voltage harvesting device according to claim 21. 

Lu, in Figure 2, teaches a transformer device comprising a first overvoltage disconnect device (16’) electrically coupled between the first input terminal of the transformer and a second input terminal.  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima with Lu, by coupling the input terminals to an overvoltage disconnect device, for the purpose of protecting the power supply for an overvoltage condition.   

With regard to claim 28, Nishijima teaches the voltage harvesting device according to claim 21. 
Nishijima does not teach a second overvoltage disconnect device electrically coupled between the first and second output terminals of the secondary side of the transformer. 
Lu, in Figure 2, teaches a transformer device comprising a first overvoltage disconnect device (16’) electrically coupled between the first and second output terminals of the secondary side of the transformer. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima with Lu, by coupling the input terminals to an overvoltage disconnect device, for the purpose of protecting the power supply for an overvoltage condition.   

Claims 27 & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Nishijima in view of Lu as applied to claims 26 & 28 above, and further in view of Roy.

With regard to claim 27, Nishijima in view of Ikezawa and Lu teaches voltage harvesting device according to claim 26.  

Roy, in Figure 3B, teaches an overvoltage protection circuit wherein the device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses (D7 & D8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima in view of Lu with Roy, by forming the protection circuit as a daisy chained bidirectional TVS, for the purpose of providing overvoltage protection which is surface mountable and contained within a single package.   

With regard to claim 29, Nishijima in view Lu teaches voltage harvesting device according to claim 28.  
Nishijima in view of Lu does not teach that the first overvoltage device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses.  
Roy, in Figure 3B, teaches an overvoltage protection circuit wherein the device comprises one or more daisy-chained bi-directional TVS diodes, FETs, or PTC fuses (D7 & D8). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Nishijima in view of Lu with Roy, by forming the protection circuit as a daisy chained bidirectional TVS, for the purpose of providing overvoltage protection which is surface mountable and contained within a single package.   

Allowable Subject Matter

Claims 1-11 & 13 are allowable.

Claim 1 is allowable because the prior art of record does not teach or fairly suggest a voltage harvesting device comprising all the features as recited in the claims and in combination with the at least one first impedance component having: a positive input capable of being 

Claims 2-11 & 13 are allowable as they depend from claim 1, which is also allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chian (US 7,170,762) teaches an energy Harvester with similarities to Applicant’s invention.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT BAUER whose telephone number is (571)272-5986.  The examiner can normally be reached on M-F 12pm - 8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Scott Bauer/Primary Examiner, Art Unit 2839